       Case 1:20-cv-00731-NONE-JLT Document 15 Filed 08/06/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RONNIE E. HOWELL,                               )   Case No.: 1:20-cv-00731-NONE-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER DISCHARGING ORDER TO SHOW
                                                     )   CAUSE
13          v.                                       )
                                                     )   ORDER DIRECTING PETITIONER TO FILE
14   WARDEN,
                                                     )   FIRST AMENDED PETITION
15                  Respondent.                      )
                                                     )
16                                                   )

17          Petitioner filed a Petition for Writ of Habeas Corpus on May 12, 2020 in the United States

18   District Court for the Northern District of California. (Doc. 1.) The Northern District transferred the

19   petition to this Court on May 26, 2020. (Doc. 4.) The Court conducted a preliminary review of the

20   petition and found that it appeared Petitioner may not have exhausted his state remedies. On June 15,

21   2020, the Court issued an order directing Petitioner to show cause why the petition should not be

22   dismissed for failure to exhaust state remedies. (Doc. 9.) On July 17, 2020, Petitioner filed a response

23   to the order to show cause in which Petitioner appears to maintain he has exhausted his state remedies.

24   (Doc. 14.) Based on Petitioner’s submission, the Court will discharge the order to show cause.

25          The Court also previously dismissed the petition with leave to file an amended petition. (Doc.

26   8.) Petitioner will be directed to file an amended petition in compliance with that order.

27                                                   ORDER

28          Accordingly, the Court ORDERS:

                                                         1
       Case 1:20-cv-00731-NONE-JLT Document 15 Filed 08/06/20 Page 2 of 2


1           1) The Order to Show Cause dated June 15, 2020 (Doc. 9) is DISCHARGED; and

2           2) Petitioner is DIRECTED to file a First Amended Petition within thirty days from the date

3                of service of this order.

4    Petitioner is forewarned that his failure to comply with this order may result in a recommendation that

5    the petition be dismissed pursuant to Local Rule 110.

6
7    IT IS SO ORDERED.

8       Dated:     August 5, 2020                             /s/ Jennifer L. Thurston
9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
